11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Chris D. Hernandez,                                * From the 371st District
                                                     Court of Tarrant County,
                                                     Trial Court No. 1314992D.

Vs. No. 11-14-00030-CR                             * February 6, 2014

The State of Texas,                               * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

     This court has considered Chris D. Hernandez’s motion to withdraw appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the notice of appeal is withdrawn, and the appeal is dismissed.